
	

113 HR 2845 IH: Diabetic Testing Supply Access Act of 2013
U.S. House of Representatives
2013-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2845
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2013
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to allow
		  retail community pharmacies to deliver diabetic testing supplies to Medicare
		  beneficiaries.
	
	
		1.Short titleThis Act may be cited as the
			 Diabetic Testing Supply Access Act of
			 2013.
		2.Authority for
			 retail community pharmacies to deliver diabetic testing supplies to Medicare
			 beneficiaries
			(a)In
			 generalSection 1847(a) of the Social Security Act (42 U.S.C.
			 1395w–3(a)) is amended by adding at the end the following new paragraph:
				
					(8)Nothing in this section shall be construed
				as authorizing the Secretary (through regulation, guidance, instruction, or
				otherwise) to restrict or eliminate an individual’s option of electing,
				regardless of delivery method (except by mail), to have diabetic testing
				supplies delivered to the individual by a retail community pharmacy (as defined
				in section 1927(k)(10)), including a retail community pharmacy that contracts
				with a long-term care facility, assisted living facility, group home, or other
				type of residential setting recognized by the State. This paragraph shall not
				be construed as changing the amount of payment made under this part for
				diabetic testing supplies, but only as authorizing delivery of such supplies to
				individuals through retail community
				pharmacies.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to diabetic
			 testing supplies delivered on or after the date of the enactment of this Act.
			
